Citation Nr: 0318468	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  94-33 592	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1990 to 
November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating action of the 
Department of Veterans Affairs (VA) Regional Office (St. 
Petersburg RO) in St. Petersburg, Florida.  In that decision, 
the St. Petersburg RO denied service connection for back and 
psychiatric disorders.  

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to his service 
connection claims.  Due to a change in his residence, in 
December 1995, he asked the St. Petersburg RO to transfer his 
case to the Regional Office (San Juan RO) in San Juan, Puerto 
Rico.  In January 1998, the Board remanded the veteran's case 
to the San Juan RO for further evidentiary development.  
Thereafter, in May 2003, the San Juan RO returned the 
veteran's case to the Board.  

Further review of the claims folder indicates that, by the 
January 1993 rating action, the St. Petersburg RO also 
granted service connection for residuals of a fracture of the 
second metacarpal of the right hand and assigned a 
noncompensable evaluation to this disability, effective from 
November 1991.  Following receipt of notification of the 
decision, the veteran perfected a timely appeal with respect 
to the assignment of a noncompensable rating to this 
disability.  In January 1998, the Board remanded this 
compensable rating issue to the San Juan RO for further 
evidentiary development.  Upon review of additional medical 
records, including a report of a June 1992 VA hand, thumb, 
and fingers examination, the San Juan RO, by a July 2002 
rating action, awarded a compensable rating of 10 percent, 
effective from June 2002.  Subsequently, by a March 2003 
rating action, the San Juan RO awarded an earlier effective 
date of November 1991 for the grant of the compensable 
evaluation of 10 percent for the veteran's service-connected 
right index finger disability.  A 10 percent rating is the 
highest evaluation allowable under the pertinent diagnostic 
code which rates impairment resulting from ankylosis of only 
one digit (the index finger).  See, 38 C.F.R. § 4.71a, 
Diagnostic Code 5225 (2002).  As such, the issue of 
entitlement to an increased disability rating for the 
service-connected residuals of a fracture of the second 
metacarpal of the right hand is no longer before the Board.  

Additionally, in September 2002, the veteran submitted a 
claim for nonservice-connected pension benefits.  A complete 
and thorough review of the claims folder indicates that the 
San Juan RO has not adjudicated this issue.  The claim of 
entitlement to service connection for nonservice-connected 
pension benefits is not inextricably intertwined with the 
current appeal and is, therefore, referred to the San Juan RO 
for appropriate action.  


REMAND

As the San Juan RO noted in a June 2002 letter to the 
veteran, there was a substantial change in the law during the 
pendency of the veteran's claims for service connection for a 
low back disability and for a psychiatric disorder.  
Specifically, on November 9, 2000, the President signed into 
law the VCAA.  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  In particular, this law redefines the 
obligations of VA with respect to the duty to notify and to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment but not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  See also, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his claim(s).  38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2002); and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Such notification 
includes informing the veteran and his representative of the 
VCAA, the criteria used to adjudicate the appealed claim(s), 
the type of evidence needed to substantiate the issue(s), as 
well as the specific type of information necessary from the 
veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim(s).  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the scheduling of the veteran for pertinent VA 
examinations.  

Initially, with regard to the application of the VCAA to the 
current appeal, the Board notes that in July 2002 the San 
Juan RO's received copies of medical records used in support 
of a grant of Social Security Administration disability 
benefits for the veteran as well as the report of the VA 
mental disorders examination conducted in the same month.  By 
a July 2002 rating action, the San Juan RO continued to deny 
the veteran's claims for service connection for low back and 
psychiatric disorders.  Also in the same month, the San Juan 
RO issued a supplemental statement of the case concerning 
these two service connection issues.  

Thereafter, the San Juan RO received additional evidence, 
including pertinent private and VA medical records.  
Importantly, however, the San Juan RO does not appear to have 
considered this information.  No rating decision, or 
supplemental statement of the case, regarding the veteran's 
service connection claims appears to have been rendered after 
the agency's receipt of this additional evidence.  

Furthermore, in a statement received at the San Juan RO in 
August 2002, the veteran stipulated that "all medical 
evidence is in the VA hospital."  A complete and thorough 
review of the veteran's claims folder indicates that only 
some post-service VA records have been obtained.  
Consequently, the Board believes that, on remand, an attempt 
should be made to procure any additional available VA medical 
records concerning post-service treatment that the veteran 
may have received for his low back and psychiatric condition.  
Moreover, in view of the receipt of some additional medical 
records, the Board believes that, on remand, the veteran 
should be accorded pertinent VA examinations to determine the 
nature, extent, and etiology of any low back and psychiatric 
disability that he may have.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain the veteran's 
complete clinical records relating to his 
low back and psychiatric treatment from 
the VA Medical Center (VAMC) in Bay 
Pines, Florida from November 1991 to 
December 1995 and from the VAMC in San 
Juan, Puerto Rico since December 1995.  

2.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination to 
determine the nature, extent, and 
etiology of any diagnosed low back 
disability that he may have.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including x-rays, should be 
performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent low back pathology found on 
examination should be noted in the report 
of the evaluation.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
express an opinion as to whether it is at 
least as likely as not that any diagnosed 
low back disability is in any way related 
to his active military duty.  

3.  Also, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
psychiatric examination to determine the 
nature, extent, and etiology of any 
diagnosed psychiatric disorder that he 
may have.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent psychiatric pathology found 
on examination should be noted in the 
report of the evaluation.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
express an opinion as to whether it is at 
least as likely as not that any diagnosed 
psychiatric disorder is in any way 
related to his active military duty, 
including the in-service episode of 
treatment for a personality disorder not 
otherwise specified in October 1991.   
 
4.  Thereafter, the RO should 
re-adjudicate the issues of entitlement 
to service connection for a low back 
disorder and a psychiatric disorder.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC in 
July 2002.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


